Citation Nr: 1412703	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for bilateral hearing loss and tinnitus.  The denial was confirmed and continued in a December 2009 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that further development is necessary prior to adjudicating the claims. 

The Veteran contends that bilateral hearing loss and tinnitus are the result of military service.  He specifically maintains that while working as a flash ranger during military service, he was exposed to artillery noise.  He further asserts that he was exposed to noise as a member of the rifle team.

Reviewing the September 2008 VA examination and etiological opinion and the April 2009 private audiological opinion, the Board concludes the both opinions are inadequate to decide the claim.  

Initially, the Board points out that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  The VA used ASA units prior to July 1966.  However, in July 1966, the VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during service is presumed to have been reported in ASA Units.  Therefore, the military audiogram in this case must be converted from ASA to ISO.

Further, after converting the values (reported in ASA units) for auditory thresholds in the January 1964 entrance and November 1965 separation examination reports to the new standard (ISO units), the converted values indicate that the Veteran had left ear hearing loss at the time of his Janauray1964 entrance examination.  See Hensely v. Brown, 5 Vet. App. 155, 160 (1993) (establishing that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Although the November 1965 separation examination indicates normal hearing with respect to both ears, there is an indication of a change in hearing acuity in the right ear.   

It does not appear that the VA examiner was aware of the need to convert the in-service audiometric findings- indeed, the examiner characterized the hearing as within normal limits between 1000 and 4000HZ.  In actuality, the findings for the left ear on entrance in 1964, when converted to ISO units, demonstrates hearing loss for VA purposes.   Thus, the examiner must discuss the reliability of the in-service findings and, if he deems them valid, must consider whether preexisting left ear hearing loss was aggravated by active service.

With regard to tinnitus, although the VA examiner noted that the onset of tinnitus was years after military service, he failed to provide an etiological opinion as to whether tinnitus is related to in-service acoustic trauma.

Although the private audiologist determined that hearing loss and tinnitus are related to military noise exposure, he did not provide a rationale for his opinion or mention any other potential causes of hearing loss and tinnitus, including the Veteran's post-service occupation as a factory worker.  Additionally, there is no indication that he considered the Veteran's lay statement regarding the onset of tinnitus in 2005, approximately 30 years after military service.  See May 2008 Veteran's Application for Compensation and September 2008 VA examination report.  Lastly, it is not apparent that he reviewed the Veteran's service treatment records, as there is no indication of a hearing disability during entrance into active service noted in the private audiologist's opinion.

Given the deficiencies in the September 2008 VA examination and etiological opinion therein and the April 2009 private audiological opinion, the Board finds that a remand is necessary to obtain a new VA examination and opinion that takes into consideration the fact that there was some degree of hearing loss shown in the left ear at entrance into service and a shift of hearing acuity in the right ear at separation from service after converting the recorded audiological finding from ASA units to ISO units.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether there is a causal connection between the current bilateral hearing loss, tinnitus and in service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss and tinnitus.  The entire claims file, including this remand, must be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and examining the Veteran, including obtaining a history regarding the onset of symptomatology, the examiner should provide an opinion regarding the following:

(a) With respect to each ear, did hearing loss preexist military service?  (In considering this, please remember to convert the in-service audiograms to ISO units).

Taking each ear separately, was any preexisting hearing loss aggravated (permanently worsened) as result of service beyond the natural progress of the disease, to include due to hazardous noise exposure?  (There must be clear and unmistakable evidence that the condition was not aggravated beyond its normal progression by service.)

If it is determined that bilateral hearing loss did not preexist service, the examiner must determine whether it is at least as likely as not (probability of at least 50 percent) etiologically related to his active service.  

The examiner is to specifically comment on the January 1964 and November 1965 audiological examinations.

(b) Is it at least as likely as not (probability of 50 percent or more) that tinnitus is the result of military service?

A complete rationale must be provided for all opinion(s) expressed.  In offering this opinion, the examiner should specifically consider the lay statements of record regarding acoustic trauma in service.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


